Citation Nr: 9926090	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include claimed as a residual of Agent Orange exposure.  


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1997 rating decision of 
the Albuquerque, New Mexico Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a chronic skin disorder.  

When this matter was previously before the Board in June 1998 
the issues included whether the reduction of the evaluation 
of the veteran's service-connected prostate gland hypertrophy 
with residuals of malignant neoplasm from 100 to zero percent 
and subsequent assignment of a 20 percent evaluation, were 
appropriate.  However, in a January 1999 letter, the veteran 
stated that, with respect to his prostate disorder and 
proctitis, he accepted the decision stated in the RO's 
February 1998 letter which assigned "a 20 percent and 10 
percent rating with an overall rating of 40 percent."  The 
Board notes that the February 1998 letter informed the 
veteran of the January 1998 rating decision which confirmed 
and continued the 100 percent rating for malignant neoplasms 
of prostate with hypertrophy and impotency, effective from 
February 14, 1997, to November 1, 1997; assigned a 20 percent 
evaluation for malignant neoplasms of prostate, with 
hypertrophy and impotency, effective from November 1, 1997; 
granted service connection for proctitis and assigned a 10 
percent evaluation effective from November 1, 1997; granted 
special monthly compensation for loss of use of a creative 
organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), 
effective from November 1, 1997; and confirmed and continued 
the evaluations of the veteran's other service-connected 
disorders.  This resulted in a combined evaluation of 100 
percent from February 14, 1997, and 40 percent from November 
1, 1997.  As the veteran has stated that he accepts the 
evaluations assigned in the January 1998 rating decision, the 
claim regarding the evaluation of the service-connected 
prostate disorder has been withdrawn.  Therefore, this matter 
is no longer before the Board.  

In June 1998, the Board remanded this matter to the RO for 
further development, to include obtaining additional VA and 
private treatment records and affording the veteran a VA 
dermatology examination.  


FINDING OF FACT

The veteran has a chronic, recurring tinea (fungal) infection 
of the skin, including tinea corporis and tinea cruris, that 
had its onset in service.  


CONCLUSION OF LAW

Tinea (fungal) infection of the skin was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that in July 1968 the 
veteran was treated for tinea cruris at Clark Air Force Base 
in the Philippines.  In June 1970, while in Vietnam, the 
veteran was treated for ringworm.  In March 1974, the veteran 
was treated for a chronic confluent rash in the gluteal 
region, particularly in the cleft, which he had had for four 
years.  The examiner reported that it was erythematous, 
scaling, and pruritic and that the veteran often had episodes 
of exacerbated symptoms.  It was noted that the veteran had 
been treated with Aristocort cream one week earlier and the 
veteran reported an immediate flare up.  He was referred to 
the dermatology clinic where the chief of dermatology 
services noted that the veteran had extensive tinea corporis 
of the buttocks.  In May 1974, he was again seen at a 
dermatology clinic, where the physician noted that the tinea 
corporis had completely cleared.  

At a June 1978 retirement examination, the examiner noted 
that the veteran's skin was normal.  However, the veteran 
reported a history of skin diseases, noted by the examiner as 
"eczema" of the crotch and buttocks which was diagnosed in 
1968 and had been treated with medications for the past five 
years.  

At a February 1979 VA examination, the veteran complained of 
a skin disorder on his back, shoulders, and sides.  The 
examiner noted that examination of the skin showed abnormal 
stretch marks on both axillae and no tinea versicolor.  There 
was no relevant diagnosis. 

The claims file includes VA outpatient treatment records 
dated from February 1979 to May 1997.  A March 1979 
consultation revealed that the veteran's skin was of normal 
texture and temperature with a few whitish stretch marks 
(striae) in the pectoral area, related to an episode of rapid 
weight gain.  There was no relevant diagnosis.  In March 
1981, he was noted to have a chronic recurrent skin rash on 
back.  On referral to the dermatology clinic, he was noted to 
have had the rash for 12 to 13 years.  The consultation 
report shows that the veteran reported that he had had a rash 
on his back and groin intermittently since 1969, and had had 
it on his back since about a month ago.  It was now clearing 
without treatment.  The veteran described the rash as red, 
papular, pruritic, and scaly.  The treatment provider stated 
that the veteran's back was clear with evidence of 
excoriation in past and that a few excoriated papules were 
present.  The assessment was rash of uncertain etiology, by 
history, no evidence for now.  It was noted that the veteran 
needed to be seen when the rash was present.  The July 1981 
report of VA evaluation for possible exposure to toxic 
chemicals shows that the veteran reported that he had had a 
skin problem since Vietnam, including pruritic reaction on 
the shoulders.  He alleged possible exposure to toxic 
chemicals in the field in service.  There were no relevant 
findings or diagnoses and it was noted that the veteran was 
referred to a dermatologist.  

In September 1981, the veteran was treated for a skin rash 
and the diagnosis included dermatopathy, right leg.  He was 
referred to the dermatology clinic for evaluation of 
questionable eczema of the right leg and back which had been 
recurrent since Vietnam years.  The September 1981 
dermatology consultation report notes that the onset of the 
skin disorder was in Vietnam in 1969, that he had had 
pruritic lesions which were treated with salves and oral 
agents that the veteran did not remember the names of, and 
that he had had continued recurrent exacerbations on the 
buttocks, posterior thighs, and right anterior knee.  The 
veteran reported that there were no known precipitating 
factors.  The examiner reported that there were papular 
circinate lesions on the left posterior thigh and right 
extensor surface of the knee.  Dermatophytes and erythema 
annulare "cent." were to be ruled out.  KOH was negative.  
An October 1981 dermatology clinic treatment record shows 
that the veteran was treated for follow up of tinea corporis, 
that griseofulvin had been prescribed for this, and that he 
presented with resolution of itching and slow healing of 
lesions.  The treatment provider stated that it now only 
involved the right leg below the knee.  KOH was negative.  
The impression was tinea corporis, improved, and he was told 
to continue the medication. 

A July 1986 treatment provider stated that evaluation of the 
veteran's skin showed mild erythematous scales on the neck.  
The assessment included recurrent tinea corpus.  In October 
1986, the veteran was referred to the dermatology clinic and 
it was noted that he had a persistent intermittent pruritic 
rash on his shoulders and lesions on his right lower leg.  In 
a January 1987 dermatology clinic treatment record, it was 
noted that the veteran had had a rash under his arms and on 
his back since 1969, intermittently.  It was also noted that 
this was contracted in Vietnam.  The examiner stated that the 
veteran had been on griseofulvin for one year and it went 
away and that he was now on Lotrimin without remission.  The 
examiner reported that there were large erythematous scaly 
spreading lesions under the left axilla and scapula with some 
hyphae.  The assessment was fungal infection and medication 
was prescribed (Selsun).  A record shows that he had a 
dermatology clinic appointment in April 1987; however, no 
complaints, findings, or diagnoses were reported.  In 
February 1991, evaluation of the skin revealed a rash and 
annular lesions on the right lower abdomen and groin area.  
It was noted that KOH was positive for hyphae.  The 
assessment included tinea cruris.  

The claims file also includes December 1992 to October 1998 
treatment records from Lovelace Health Systems and Drs. Bell, 
Edwards, West, Conn, and Childers.  These records show that, 
in May 1996, it was noted that the veteran had "eczema" of 
his left calf and between his toes and he was given 
medication (Lotrisone).  

A March 1997 record from Dr. C. Stutzman shows that the 
veteran reported that he had a history of Agent Orange 
exposure.  There were no relevant findings or diagnoses. 



At the June 1997 VA dermatological examination, the examiner 
noted that he did not have any medical records to review, but 
that the veteran brought some private medical records to the 
examination which primarily addressed unrelated disorders.  
The veteran complained of a rash which was "particularly 
located" at the groin and buttocks and had been present for 
over 20 years.  He reported that this was much better than 
usual on the day of the examination.  He also reported that 
he had a rash on the left lower leg and complained of itching 
and stinging in that area.  He stated that he used medicated 
creams which had helped significantly, but that once he 
stopped using the medications, the problems returned.  
Physical examination revealed that there was a patch of three 
by four centimeter lichenification and scaling epidermal 
thickening on the left lower medial leg.  The examiner stated 
that mild hyperpigmentation was present and that there was a 
very small amount of scaling.  TKOH was negative.  The 
examiner noted that the groin, lower abdominal crease, and 
buttocks currently had mild post inflammatory 
hyperpigmentation without scaling.  The diagnosis was lichen 
simplex chronicus, left lower leg, and resolved tinea cruris 
and tinea corporis, groin, under control.  The examiner 
commented that the skin conditions were currently very 
quiescent and mild in severity, although the veteran reported 
that it became quite severe at times.  

In a letter dated January 13, 1999, the veteran was informed 
that he had been scheduled for a VA examination on January 
25, 1999.  A document from the VA Medical Center (MC) shows 
that the veteran failed to report for examinations scheduled 
for January 6, 1999, and that he called to cancel VA 
examinations scheduled for January 25 and 26, 1999.  The 
veteran was informed that the examinations would be canceled 
and he would have to deal with the RO to reopen at such time 
as he could keep appointments.  

In January and April 1999 letters to the RO, the veteran 
stated that he had called to inform the VAMC that he would be 
out of town on January 25 and 26, 1999, when VA examinations 
had been scheduled.  He reported that he was told that, 
because he had missed an appointment on January 6, 1999, he 
would have to contact the RO to reschedule.  He stated that 
he had not received notice of the January 6, 1999, 
appointments.  The veteran asserted that he did "not see any 
value in further evaluations and examinations" by the 
dermatology department at the VAMC.  He also stated that, 
"[i]f you are unable to make a decision on my skin condition 
from information in my Air Force and VA medical records I 
rest my case."  

Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) (1998) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6) (1998).  
Therefore, both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the presumption of in-service exposure to an herbicide 
agent.  McCartt v. West, 12 Vet. App. 164 (1999).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
disease consistent with chloracne or porphyria cutanea tarda 
shall be service-connected, if manifest to a compensable 
degree within one year of the last date on which the veteran 
was exposed to an herbicide agent during active service, even 
though there is no record of such disease during service.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See  Savage; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Analysis

The veteran basically asserts that he incurred a chronic 
fungal skin disorder in service which has continued to be 
symptomatic, at least intermittently, to present.  He 
contends that he has been treated by military, VA, and 
private physicians for 30 years for his skin disorder.  He 
has stated that he suspected his skin disorder might be 
related to inservice Agent Orange exposure in Vietnam.  The 
veteran asserts that his more pressing heart and prostate 
disabilities have overshadowed his skin problems in his post-
service VA and private treatment records.  

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a skin 
disorder is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him as mandated by 38 U.S.C.A. § 5107.  

The veteran was treated for skin problems in service 
beginning in July 1968 and the diagnoses included tinea 
cruris, tinea corporis, and ringworm.  In March 1974, he 
received treatment for a rash in the gluteal region, which he 
had had for four years and was described by the examiner as 
chronic.  At his June 1978 retirement examination the veteran 
reported that he had skin diseases, noted by the examiner 
noted as "eczema" of the crotch and buttocks which was 
diagnosed in 1968 and had been treated with medications for 
the past five years.  The Board finds that the aforementioned 
service medical records show that the veteran had a chronic 
skin disorder in service and that, despite the reference to 
"eczema" at the time of the retirement examination, a 
preponderance of the competent evidence indicates that the 
chronic disorder was a tinea infection involving various 
areas of the body.  

At the February 1979 VA examination, which was conducted 
approximately four months after separation, the veteran 
complained of a skin disorder on his back, shoulders, and 
sides.  Although there was no finding of tinea, the Board 
notes that the during service the disorder was manifested by 
flare ups.  

The evidence of record shows that, in March 1981, the veteran 
was treated for a recurrent skin rash which he reported he 
had had intermittently for 12 to 13 years.  The diagnosis was 
chronic, recurrent skin rash on back.  In September 1981, he 
was treated for a skin rash and the diagnosis included 
dermatopathy, right leg.  In October 1981 he was again 
specifically noted to have tinea corporis and in July 1986 he 
had recurrent tinea corporis.  In October 1986 he was noted 
to have a persistent intermittent pruritic rash and lesions; 
in January 1987, there was a diagnosis of fungal infection; 
and in February 1991 the assessment was tinea cruris.   

At the June 1997 VA examination, the veteran complained of a 
rash located at the groin and buttocks which had been present 
for "over 20 years" and that he had a rash on the left 
lower leg.  The left leg problem was diagnosed as lichen 
simplex chronicus, which is not a disorder that reflected in 
the service medical records or prior post-service records.  
There also were diagnoses of resolved tinea cruris and tinea 
corporis, groin, under control, with findings of post-
inflammatory hyperpigmentation of the groin, abdominal crease 
and buttocks.  

The Board finds that there is evidence of a chronic tinea 
skin disorder in service and since.  The disorder is shown to 
be recurrently active and there is no competent evidence 
dissociating the post-service episodes from those during 
service. Thus, the preponderance of the evidence supports the 
grant of service connection for tinea corporis, tinea cruris 
and any other tinea (fungal) infection.  See 38 C.F.R. 
§ 3.303(b); Savage.  

The veteran has asserted on several occasions that his skin 
disorder is related to inservice Agent Orange exposure in 
Vietnam.  The record includes no competent evidence of 
chloracne or other acneform disease consistent with chloracne 
or porphyria cutanea tarda or any medical opinion that the 
veteran has any skin disorder related to herbicide exposure.  
However, since he is shown to have a chronic, recurring tinea 
infection that had its onset in service, service connection 
for such is warranted regardless of its cause.  



ORDER

Service connection for tinea (fungal) infection of the skin 
is granted.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

